WIDENER, Circuit Judge,
concurring and dissenting:
I concur in Judge Wilkins’ separate opinion without reservation, but I would add a few words.
I
I am doubtful indeed that the plaintiffs in this case have standing to prosecute their case. As Judge Wilkins has demonstrated in his dissenting opinion “... the record does clearly establish that all death row inmates have always been represented by counsel in state post-conviction proceedings.” The majority opinion does not refute this factual statement.
In Allen v. Wright, 468 U.S. 737, 104 S.Ct. 3315, 82 L.Ed.2d 556 (1984), the Court *1123stated that “[t]he requirement of standing, however, has a core component derived directly from the Constitution. A plaintiff must allege personal injury fairly traceable to the defendant’s allegedly unlawful conduct and likely to be redressed by the requested relief.” 468 U.S. at 751, 104 S.Ct. at 3324. The Court relied for that proposition on its recent opinion in Valley Forge College v. Americans United, 454 U.S. 464, 102 S.Ct. 752, 70 L.Ed.2d 700 (1982). Because the plaintiffs and their class have always had appointed attorneys upon request, I suggest they have no standing to prosecute this case.
This suggestion, however, does not meet with favor, so I will continue. Cf. Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 101 S.Ct. 669, 66 L.Ed.2d 571 (1981).
II
I am at a loss to understand the logic of the majority decision which holds that appointed attorneys are not required in federal habeas corpus proceedings which examine the merits of the prisoners’ claims but are required in state habeas corpus proceedings which, even if unsuccessful (as must be contemplated in the context present here), go no further than exhaustion of state remedies and fact finding.
III
One cannot but read the majority opinion without the feeling that the Commonwealth considers death row inmates some kind of second class citizens who get second class service, for, when access to the federal courts is provided, p. 1122, attorneys are not required, p. 1122, but, when access to the state courts is provided, attorneys are. Only lightly veiled is the inference that neither the courts nor the legislature of Virginia see fit to take proper care of those unfortunates.
An example which refutes this implied charge of insensitivity is Virginia’s treatment of those accused of felony. In Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799 (1963), the Court established the right under the federal Constitution that one accused of felony, if indigent, has the right to have an attorney represent him in the criminal proceeding. Almost 70 years before, in Barnes v. Commonwealth, 23 S.E. 784 (Va.1895), the Supreme Court of Virginia established that same right under the Virginia Constitution: “Every person convicted of crime has a constitutional right to have counsel to aid him in making his defense, but no one is compelled to have counsel.” 23 S.E. at 787. And the Court added that “in the defense of one ‘who has the double misfortune to be stricken with poverty and accused of crime. No .. [attorney] is at liberty to decline such appointment, and few it is hoped would be disposed to do so.’ ” 23 S.E. at 6787, quoting Cooley on Constitutional Limitations. The Barnes decision has been consistently followed in Virginia ever since, and indeed was codified in 1940, more than 20 years before Gideon. Virginia Acts of Assembly, 1940, ch. 218.
So, neither the courts nor the legislature of the Commonwealth has been insensitive to the needs of those accused of crime, and other Virginia statutes yet provide for the obligatory appointment of counsel in habe-as corpus proceedings where a hearing is to be held, as Judge Wilkins demonstrates in his opinion, but which appointment authority has in fact been honored by the Virginia courts in all cases as the record demonstrates, even when not obliged.
In sum, I do not agree with either the tenor or effect of the majority decision.